Per Curiam.
Respondent was admitted to practice by this Court in 1961. He maintains a law office in the City of Oneonta, Otsego County.
After a hearing, the Referee issued a report recommending dismissal of a petition of charges. Respondent moves to confirm the report and petitioner moves to disaffirm. We find that, as set forth in charge III, respondent failed to adequately supervise a nonlawyer employed by him, in violation of the attorney disciplinary rules (see, 22 NYCRR 1200.5 [c]), and we *932therefore disaffirm the Referee’s report with respect to said charge. The report is confirmed with respect to the remaining charges.
We conclude that respondent should be censured for his professional misconduct.
Mercure, J.P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that respondent is found guilty of professional misconduct as set forth in charge III of the petition; and it is further ordered that the Referee’s report is confirmed with respect to charges I, II and IV and disaffirmed with respect to charge III and the motions to confirm and disaffirm are granted and denied, each in part, accordingly; and it is further ordered that respondent is censured.